Citation Nr: 0832223	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for asthma.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1998 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
asthma and assigned a noncompensable evaluation effective 
September 26, 2003.

In a rating decision dated in May 2007 the RO increased the 
rating for asthma from 0 percent to 30 percent effective 
September 26, 2003.


FINDING OF FACT

The veteran's asthma is characterized by an FEV-1 no lower 
than 60 percent of predicted, and an FEV-1/FVC no lower than 
56 percent of predicted; has not required monthly visits to a 
physician for exacerbations; and has not required at least 
three courses of corticosteroids per year.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for asthma are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed for an initial disability rating in 
excess of 30 percent for her service-connected asthma 
disability.  She says that her asthma is triggered by climate 
change, and adds that she may have "from 1 to 2 or even more 
attacks" during just the winter. 

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Under the provisions of Diagnostic Code 6602, a 30 percent 
evaluation is warranted for an FEV-1 of 56 to 70 percent 
predicted, or for an FEV-1/FVC of 56 to 70 percent, or where 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication is required.  A 60 
percent evaluation is warranted for an FEV-1 of 40 to 55 
percent predicted, or an FEV- 1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted if FEV-1 is less than 40 
percent predicted, or; FEV-1/FVC is less than 40 percent, or; 
there is more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  

Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  Id.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14.  

When after careful consideration of all procurable and 
assembled data a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In December 2003 the veteran was sent by VA for an 
examination with regard to her claim for service connection 
for asthma.  During the examination the veteran reported mild 
wheezing and dyspnea intermittently over the last two years, 
and an intermittent cough with thick yellowish phlegm.  She 
reported that she gets dyspneic when walking up more than 
four flights of stairs or when the weather changes, and said 
that she gets an asthma attack about once a year.  She also 
reported that she did not require any visits to the doctor in 
order to control her respiratory condition.  According to the 
veteran, her respiratory condition was managed by inhalation 
of anti-inflammatory and other medication, which she uses on 
a daily basis.

Physical examination of the lungs was normal, with no 
evidence of any cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or chronic respiratory failure with 
CO2 retention.  Chest x-rays were also "within normal 
limits."  

The physician also advised that pulmonary function testing 
was normal, and added that the veteran made a good effort.  
Specific results were an FEV-1 of 108% and an FEV1/FVC ratio 
of 98% (both values pre-bronchodilator).  The physician added 
that post bronchodilator testing was not performed "because 
the pre-bronchodilator FVC and FEV1 were either equal to or 
greater than 80 percent of the predicted value."  He also 
averred that there was no discrepancy between the pulmonary 
function testing findings and the clinical examination, and 
said that a "DLCL" was not done as pulmonary function test 
results were sufficient to evaluate the veteran's lung 
function.  A diagnosis was not issued because, according to 
the physician, "there [was] no pathology to render a 
diagnosis."   

The December 2003 PFT results greatly exceed the maximum 
criteria for a rating of 60 percent or more.  There is also 
no evidence of at least monthly visits to a physician for 
required care of exacerbations; no evidence of intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids; no evidence of more than one 
attack per week with episodes of respiratory failure; and no 
evidence of required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  The criteria for a rating of 60 percent or 
higher are thus not met by this evidence.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

The evidence also includes private hospital records, which 
show emergency room treatment on one day in December 2004 for 
shortness of breath, coughing, and wheezing.  Physical 
examination found chest to be "clear with the exception of a 
rare wheeze."  Chest x-ray was normal.  Diagnosis was 
"acute exacerbation of asthma which has improved on nebs and 
SoluMedrol."  A secondary diagnosis of bronchitis was also 
issued.  Pulmonary function testing was not administered.  

In addition to the foregoing, the evidence includes records 
compiled during a three day hospital stay in December 2006.  
These records advise of the onset of shortness of breath six 
days following a normal birth delivery.  Chest x-rays taken 
during this time showed small bilateral pleural effusion with 
mild left basilar scar atelectasis.  Spiral computed 
tomography imaging for pulmonary embolism showed segmental 
bilateral lower lobe atelectasis and small bilateral pleural 
effusions, but no embolism, and no interstitial edema.  
Diagnosis was "Orthopnea likely consistent with congestive 
heart failure postpartum."  Pulmonary function testing was 
not administered.  

Although the foregoing records confirm that the veteran was 
administered hospital care on two separate occasions, this 
evidence does not warrant a rating of 60 percent or higher 
since there is no evidence of monthly visits to a physician 
for required care of exacerbations; no indication of at least 
three courses per year of systemic corticosteroids, and no 
evidence of more than one attack per week with episodes of 
respiratory failure.  Id.

In March 2007 the veteran was accorded another C&P 
examination.  During the examination she reported dyspnea on 
exertion and a productive cough "one or several times 
daily."   She reported that she uses an inhaled 
bronchodilator daily, but denied the use of steroids, 
antibiotics, or immunosuppressive agents.  She also reported 
experiencing acute attacks and reporting for clinical visits 
for exacerbations "several times per year."  Physical 
examination revealed no abnormal respiratory findings.  
Diaphragm excursion and chest expansion were normal, and 
there was no evidence of any cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  Pulmonary function 
testing yielded an FEV-1 of 88% and an FEV1/FVC ratio of 93% 
(both values pre-bronchodilator).  According to the examiner 
"post bronchodilator testing was not necessary since both 
values [were] well within the normal range."  Diagnosis was 
"Asthma - mild."

Again, PFT results greatly exceed the maximum criteria for a 
rating of 60 percent or more.  There is also no evidence of 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, and 
no evidence of more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  The criteria for a rating of 60 
percent or higher are thus not met by this evidence.  Id.

VA treatment records dated in May 2008 advise that the 
veteran was "placed on high dose [steroid medication] for 5 
days by a private physician.  Pulmonary function testing done 
by VA found an FEV-1 of 60% and an FEV1/FVC ratio of 56%.  

The May 2008 pulmonary function test results support a rating 
of at most 30 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Moreover, while the evidence in May 2008 does show 
that the veteran was placed on a course of systemic 
corticosteroids, there is no evidence of said treatment on at 
least three occasions per year.  A rating of 60 percent or 
higher is thus not warranted.  Id.

In short, pulmonary function test results dating from 
December 2003 to May 2008 do not meet the criteria for a 
rating of 60 percent or higher.  There is also no evidence of 
at least monthly visits to a physician for required care of 
exacerbations; no evidence of intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids; no evidence of more than one attack per week 
with episodes of respiratory failure; and no evidence of 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 30 percent have not been met.  Id.

The Board notes that this matter is on appeal from an initial 
award of service connection for asthma.  The Board has 
therefore considered whether staged ratings are appropriate 
at any time since September 26, 2003, which is the effective 
date of the grant for service connection for this disability.  
The Board concludes that the criteria for the assignment of 
an initial rating in excess of 30 percent for asthma are not 
met for any period of time since September 26, 2003.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8621.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, asthma evaluations are 
performed by mechanically applying the rating criteria to 
pulmonary function test results and other objective evidence.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned 30 percent rating.  38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) was considered; 
however, the record contains no objective evidence that the 
veteran's service-connected asthma disability has resulted in 
marked interference with her earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that referral 
of the matter to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In this case the veteran's appeal for a higher rating stems 
from the initial grant of service connection.  Courts have 
held that once service connection is granted the claim is 
substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, treatment records have been 
obtained and associated with the claims file.  Further, the 
veteran has been accorded multiple VA examinations with 
concomitant pulmonary function testing, and the reports of 
these examinations are of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
asthma is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


